ACCEPTED
                                                                                       04-15-00473-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                  12/3/2015 3:53:01 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                              NO. 04-15-00473-CV

                  IN THE FOURTH COURT OF APPEALS             FILED IN
                                                      4th COURT OF APPEALS
                          SAN ANTONIO, TEXAS           SAN ANTONIO, TEXAS
                 _______________________________________
                                                      12/3/2015 3:53:01 PM
                                                               KEITH E. HOTTLE
  TEXAS DEPARTMENT OF INSURANCE - DIVISION                          Clerk
                                                              OF WORKERS’
   COMPENSATION and COMMISSIONER RYAN BRANNAN, IN HIS
                   OFFICIAL CAPACITY,
                        Appellants,

                                        v.

                           DALE BRUMFIELD,
                                 Appellee.
                 _______________________________________

  On Appeal from the 288th Judicial District Court, Cause No. 2015CI07374
               _______________________________________

 APPELLANTS TEXAS DEPARTMENT OF INSURANCE - DIVISION OF
  WORKERS’ COMPENSATION AND COMMISSIONER BRANNAN’S
  UNOPPOSED MOTION TO EXTEND TIME TO FILE REPLY BRIEF
           _______________________________________

TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

      Appellants the Texas Department of Insurance - Division of Workers’

Compensation and Commissioner Ryan Brannan respectfully move this Court for an

extension of the deadline for filing their reply brief. In support, Appellants show

the Court as follows:
      1.     Appellants’ reply brief is currently due on December 9, 2015.

             Appellants request a thirty day extension of their briefing deadline.

      2.     Appellants request an extension of time based on Appellants’ counsel’s

             current caseload and holiday schedule. Appellants also request the

             extension based upon the need to fully address the complex issues and

             briefing of this case.

      3.     Appellants move for this extension not to delay proceedings but to

             allow their counsel sufficient time to adequately prepare and file a reply

             brief that fully addresses the issues raised by Mr. Brumfield in his

             response.

      4.     Appellants’ counsel conferred with counsel for Appellee about this

             motion. The requested extension is not opposed.



      Accordingly, Appellants respectfully request an extension of time up to and

including Friday, January 8, 2016 to file and serve their reply brief.

Dated:       December 3, 2015.




                                          2
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

DAVID A. TALBOT, JR.
Chief, Administrative Law Division



/s/ Harold J. Liller
HAROLD J. LILLER
State Bar No. 24029689
Assistant Attorney General
Administrative Law Division
OFFICE OF THE TEXAS ATTORNEY GENERAL
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 475-4300
Facsimile:      (512) 320-0167
harold.liller@texasattorneygeneral.gov

Counsel for Appellees Texas Department of
Insurance - Division of Workers'
Compensation and Commissioner Ryan
Brannan




  3
                     CERTIFICATE OF CONFERENCE

      On December 3, 2015 counsel for Appellants conferred with counsel for

Appellee about the contents of this motion, and Appellee’s counsel stated he is

unopposed to the requested extension.


                                        /s/ Harold J. Liller
                                        HAROLD J. LILLER
                                        Assistant Attorney General


                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and forgoing

document has been served by facsimile on this date, the 3rd day of December, 2015,

on the following:


Bradley Dean McClellan
State Bar No. 13395980
Of Counsel, THE LAW OFFICES OF RICHARD PENA, P.C.
1701 Director’s Blvd., Suite 110
Austin, Texas 78744
Facsimile: (512) 327-8354
Email: Brad.McClellan@yahoo.com
Counsel for Appellee Dale Brumfield

                                        /s/ Harold J. Liller
                                        HAROLD J. LILLER
                                        Assistant Attorney General




                                          4